DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending and under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/008791 A1 (“Chiang”) in view of US 2005/0233900 A1 (“Smith”), US 6,355,264 B1 (“Garrison”), and CN103767935 A (“Wang”).




The instant claims are drawn to a method comprising applying to the skin of a subject a sanitizing composition comprising (a) a sanitizing effective amount of an agent further specified in the claims; (b) a flowing agent; and (c) an agent selected from the group consisting of a sun protecting agent, an insect repelling agent, and a combination thereof, in a carrier wherein the sanitizing composition is substantially free of a drying alcohol as further specified in the claims.
Regarding claims 1 and 16, Chiang teaches the topical application (see abstract, in particular) of an antimicrobial composition (see [0006]) comprising a sanitizing effective amount of an agent including sodium hypochlorite, hydrochloric acid, and water (antimicrobial agent, see [0006])), an oil phase, and an aqueous phase in a carrier (see [0006] and [0010]).  The formulations may also include dimethicone (see [0010](limitation of claim 18).  Chiang’s formulations are free of alcohol (see [0007]); see examples for instance (limitation of claim 1, “comprises less than 1% ethyl alcohol by weight of the total composition).  They are used as hand sanitizers for disinfecting and/or sanitizing surfaces rapidly and quickly drying including a hand sanitizer topically applied (“wherein the microbial infection is a superficial microbial skin infection on a skin surface of the subject” as in claim 15).
Chiang does not include a “flowing agent” as instantly claimed.  Smith cures this deficiency.
Smith teaches hypochlorite and hypochlorous acid compositions for treating hard and soft inanimate surfaces, animate surfaces, etc. (see abstract, in particular)(limitations of claims 1, 16, and 18).  Smith’s formulations include hypochlorite, water, and silica (see [0011]-[0014])(limitation of claim 18).  Smith teaches that fumed silica may desirably be included to break up long range intermolecular forces of aggregates (see [0030]-[0031])(limitation of claim 2).  Smith’s formulations may in the form of a lotion for instance (see [0042])(limitation of claim 10).
Both Chiang and Smith are directed to cleaning formulations comprising hypochlorite agents for instance as active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add fumed silica as taught by Smith into the formulations of Chiang, with a reasonable expectation of success.  
The teachings of Chiang and Smith have been delineated above.  Neither of these teaches the further agents instantly recited as in component “c” of claim 1 or the oil phase of claim 17.  Garrison cures this deficiency.
Garrison teaches topical formulations which comprise oil components where oil of citronella may be included as an insect repelling agent (see Garrison Example 2 and Garrison claim 1)(limitation of claims 1, 9, and 17) and further wherein UV sunscreen protection is provided (Garrison column 1, lines 5-14)(limitation of claim 1) and the sunscreen may be octyl salicylate for instance (see Garrison claims 8 and 9)(limitations of claim 7). It is noted that Garrison’s formulations do not necessarily include parabens, PABA, or phthalate (see Example 2 for instance)(Limitation of claim 6).  Moreover, since  a product and its properties are inseparable and since Garrison teaches the sun protecting agents instantly recited, Garrison’s formulations reasonably would have been expected to have the same or substantially the same SPF as instantly recited in claim 8.  The products may be topically applied as a spray formulation (see column 2, line 65)(limitation of claim 10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate an insect repelling agent and/or a UV sunscreen protection agent as taught by Garrison in the formulations of Chiang and Smith, with a reasonable expectation of success.  From the sunscreening agents taught by Garrison, it would have been obvious to try octyl salicylate for instance, with a reasonable expectation of success.  One would have been motivated to do so based on Garrison’s embodiment incorporating this particular sunscreening agent.  Likewise, one reasonably would have expected success from incorporating a known insect repellant such as oil of citronella.
Neither Chiang nor Smith nor Garrison supply sufficient rationale specifically for selecting the condition suffered as claimed for performing the method steps addressed above.
Wang cures this deficiency.
Wang teaches a medicinal sterilizing hand sanitizer specifically useful for treating eczema for instance while cleaning the skin (see abstract, in particular)(limitations of claims 1, 11-14).  As to claim 17 in particular, Wang also teaches both oil and water components in the hand sanitizer formulation (see abstract, in particular).
Chiang and Wang are both directed to hand sanitizer formulations for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the eczema-treating formulation active agent and oil/water carrier in order to provide carrying capabilities of both water-soluble and oil-soluble components in a single topical formulation as taught by Wang to the hand sanitizer formulations and topical treatment applications method steps of use thereof of Chiang and Smith, with a reasonable expectation of success.  One would have been motivated to do so to maintain hand cleaning and/or sanitizing effects while providing the added benefit of assisting in treating eczema as taught by Wang (see last line of translated abstract).
Further regarding claims 4 and 5, Chiang teaches a humectant may be included (see abstract, in particular).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0008791 A1 (“Chiang”) in view of US 2005/0233900 A1 (“Smith”), US 6,355,264 B1 (“Garrison”), and CN103767935 A (“Wang”) as applied to claims 1, 2, and 4-18 above, and further in view of US 6,242,526 B1 (“Siddiqui”).
The teachings of Chiang, Smith, Garrison, and Wang have been delineated above.  It is not apparent that Smith’s fumed silica component is necessarily hydrophilic as in the instant claims.  Siddiqui provides motivation for selecting and utilizing a hydrophilic fumed silica in an antimicrobial composition.
Chiang, Smith, and Siddiqui are directed to cleaning formulations comprising hypochlorite agents for instance as active agents.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add hydrophilic fumed silica as taught by Smith and Siddiqui into the formulations of Chiang, with a reasonable expectation of success.  One would have been motivated to do so since Siddiqui teaches hydrophilic fumed silica may be used (see column 49, lines 58-60) as an optional ingredient in similar antimicrobial materials.

Conclusion
No claim is allowed.  
All references cited were previously cited in parent Application No. 15/846,870.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617